Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a). The disclosure of the prior-filed application, Application No. 62/745685, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  The provisional application, 62/745685, filed on 10/15/2018, does not support claim 1’s concept of assigning best performing frequency channels to higher priority subcycles. A later filed provisional application (62/870273 filed 7/3/2019) does support selective frequency assignment. 

Claim Interpretation
In claims 11 and 13, in the event a probability of ... short term statistics occurring given ... long term statistics is being interpreted to be a comparison of short and long term statistics (as disclosed in [00194] of the Specification). Applicant may wish to make this clear.
claims 9, 23, assigning a best frequency channel to a worst performing cycle is being interpreted to be assigning a best frequency channel to a worst performing subcycle. Correction or clarification requested. 
In claims 9, 23, best and worst (singular) may need further clarification (e.g. within the subset of active channels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolberg et al. (“Simulative Performance Analysis of IO-Link Wireless” 2018 IEEE . 

For claim 1, NPL-Wolberg discloses a master (IO-Link Wireless Master Figure 1) and a plurality of devices (IO-Link Sensors Figure 1) in a frequency hopping (Figure 4 page 2 frequency hopping table) wireless communications network (Figure 1), comprising: ordering frequency channels by one or more performance metrics (page 3 Packet Error Rate performance indicator); and allocating unique frequency channels to a plurality of subcycles within a cycle (Figure 4 e.g. different frequencies for track 0 over 3 W-subcycles) whereby best performing frequency channels (page 2 according to predefined frequency hopping table) are allocated to higher priority (page 2 real-time/latency critical process data) subcycles in each cycle (Figure 4 e.g. track 0).
NPL-Wolberg does not teach deriving suitable frequencies in the frequency hopping table. However, Shahar in the same field of Bluetooth adaptive frequency hopping, discloses a master ([0002] BT master) and a plurality of devices ([0002] BT slave) in a frequency hopping wireless communications network (Figure 1), comprising: ordering frequency channels (based on channel estimation results [0026]) by one or more performance metrics (e.g. Packet Error Rate [0026]); and allocating unique frequency channels (e.g. 660 Figure 6) to a plurality of subcycles within a cycle (NPL-Wolberg Figure 4), whereby best performing frequency channels ([0002] ensure channels with poor quality are not used) are allocated to higher priority subcycles in each cycle 
It would have been obvious to one of ordinary skill in the art to adopt Shahar’s method of assigning the best channels first in rostering a frequency hopping table to optimize a wireless system [0001].

For claim 2, NPL-Wolberg discloses wherein subcycle priority is ordered from highest to lowest (Figure 5), such that a first transmission of process data (PD) packets as defined in the IO- Link Wireless standard has the highest priority (page 3 PD is sent first before acyclic data (OD) Figure 5).

For claim 3, NPL-Wolberg discloses wherein said one or more performance metrics comprises packet error rate (PER) (for factory automation requirements packet error rate of 10-9 page 2).

For claim 4, Shahar discloses wherein ordering frequency channels (Figure 6) comprises generating a list of frequency channels ordered by increasing packet error rate (PER) (660 Figure 6 assign best PER until all available channels are assigned).

For claim 5, NPL-Wolberg discloses wherein process data (PD) packets as defined in the Io-Link Wireless standard are transmitted in said high priority subcycles (sub-cycle 1 Figure 5 process data PD given priority over acyclic data OD).

For claim 6, Shahar discloses further comprising allocating worse performing frequency channels (with interference from WiFi 630 Figure 6) to low priority subcycles in each cycle (open channels from low priority assigned first 640 Figure 6).

For claim 7, NPL-Wolberg discloses wherein on-demand data (OD) (acyclic data page 3 Figure 5) packets as defined in the Io-Link Wireless standard are transmitted in said low priority subcycles (real-time/latency critical PD sent before acyclic OD data page 3 Figure 5). 

For claim 8, Shahar discloses wherein allocating unique frequency channels comprises utilizing a greedy algorithm (Figure 6) to determine, in accordance with said performance metrics (660 Figure 6 assign best PER first), which frequency channel to assign to a subcycle ([0048] channel selection).

For claim 14, Shahar discloses triggering a re-allocation ([0050] criteria in 610a thru 610e changes Figure 6) of frequency channels to subcycles once transmission of all allocated frequency channels is exhausted (620 Figure 6 total number of USED is equal to minimum).

For claim 15, NPL-Wolberg discloses wherein a total number of frequency channels allocated (78 IOLW channels Figure 7) is an integer (78 = 3 x 26) multiple of a number of subcycles per cycle (page 2 three W-subcycles per W-cycle Figure 4).

Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Wolberg in view of Shahar and further in view of Pattabiraman (US 2003/0139136).

For claim 10, neither NPL-Wolberg nor Shahar teaches maintaining long term statistics and short term statistics however, Pattabiraman in the same field of Bluetooth frequency hopping discloses a master (102 Figure 1) and a plurality of devices (104 Figure 1) in a frequency hopping wireless communications network (Figure 1), ordering frequency channels by one or more performance metrics ([0034] packet error rate); and allocating unique frequency channels to a plurality of subcycles within a cycle (column 2 table 1),  maintaining long term statistics ([0054] long term average e.g. column 3 table 1) and short term statistics ([0054] from recent time window) on channel performance (e.g. [0054] longstanding average packet error rate). 
It would have been obvious to one of ordinary skill in the art to adopt Pattabiraman’s method of detecting interference in a Bluetooth channel so that transmissions can be optimized [abstract]. 

For claim 11, Pattabiraman discloses further comprising triggering a re-allocation of frequency channels (401 Figure 4 establish mapping) to subcycles in the event a probability of said short term statistics occurring given said long term statistics is lower than a threshold ([0054] exceeds the norm by 5, 10 dBm).

For claim 12, NPL-Wolberg discloses further comprising transmitting said frequency channel re-allocation from the master to said plurality of devices (page 2 implicitly coordinated frequency hopping tables transferred from master).

For claim 13, Pattabiraman discloses further comprising updating said long term statistics (410 Figure 4 update average) to reflect a change (noise Figure 4) in said short term statistics (411 update signal interference Figure 4) in the event a probability of said short term statistics occurring given said long term statistics is lower than a threshold ([0054] exceeds the norm by 5, 10 dBm). 

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Wolberg in view of Shahar and further in view of Pattabiraman. 

For claim 16, NPL-Wolberg, Shahar and Pattabiraman discloses ordering frequency channels by corresponding packet error rate (PER) (page 3 Packet Error Rate performance indicator); performing a greedy algorithm to allocate frequency channels to a plurality of subcycles within a cycle (Figure 6 Shahar), said greedy algorithm operative to allocate best performing frequency channels (660 Figure 6 assign best PER first) to higher priority subcycles (NPL-Wolberg Figure 5 PD given priority)  in each cycle in accordance with said corresponding PERs (660 Figure 6 Shahar); maintaining long term statistics and short term statistics on channel performance ([0054 Pattabiraman] long term average, recent time window); and triggering a re-allocation of frequency channels to subcycles (401 Figure 4 Pattabiraman establish mapping)  in the event a probability of said short term statistics occurring given said long term statistics is lower than a threshold ([0054 Pattabiraman] exceeds the norm by 5, 10 dBm) and/or transmission of all allocated frequency channels is exhausted ( Shahar 620 Figure 6 total number of USED is equal to minimum).

For claim 17, NPL-Wolberg discloses wherein subcycle priority is ordered from highest to lowest (Figure 5), such that a first transmission of process data (PD) packets has the highest priority (sub-cycle 1 Figure 5 process data PD given priority over acyclic data OD).

For claim 18, NPL-Wolberg discloses wherein process data (PD) packets as defined in the IO-Link Wireless standard (Figure 5) are transmitted in said high priority subcycles (page 3 PD is sent first before acyclic data OD Figure 5). 

For claim 19, Shahar discloses further comprising allocating worse performing frequency channels (with interference from WiFi 630 Figure 6) to low priority subcycles in each cycle (open channels from low priority assigned first 640 Figure 6).

For claim 20, NPL-Wolberg discloses wherein on-demand data (OD) (acyclic data page 3 Figure 5) packets as defined in the Io-Link Wireless standard are transmitted in said low priority subcycles (real-time/latency critical PD sent before acyclic OD data page 3 Figure 5).

For claim 21, Shahar discloses wherein said greedy algorithm (Figure 6) determines for each subcycle in each cycle a locally optimal frequency channel (660 Figure 6 assign best PER first) to allocated thereto such that a resulting channel frequency table is approximately globally optimal ([0017] converge to an optimal set of channels).

For claim 22, NPL-Wolberg discloses wherein channel frequencies (Figure 7) are allocated to subcycles (Figure 4) such that performance of cycles is substantially equalized across transmissions (page 2 utilize different frequency which results in a better frequency diversity to mitigate fading channels and interference).

Allowable Subject Matter

Claims 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending clarification of cycle vs subcycle in claim 9 and 23, as discussed in the claim interpretation section above, both claims are allowable.

The following is a statement of reasons for the indication of allowable subject matter:  

The assignment of a best frequency channel to a currently worst performing subcycle  within the context of a frequency-hopping system operating within the IO-Link Wireless standard, where within the 3 subcycle W-cycle, a worst frequency channel is replaced by the best frequency channel in the next scheduled subcycle appears to be novel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/B.M./Examiner, Art Unit 2415               

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415